Citation Nr: 1610303	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977 and from January 1991 to July 1991, with service in the Navy Reserve subsequent to both periods of active duty.      

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a Board hearing in his VA Form 9 submitted in December 2013.  However, in June 2015, the Veteran submitted a VA Form 21-4138 withdrawing this request.     


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran's right shoulder disability, characterized as status post surgery for repair with degenerative joint disease, is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in July 2012 satisfied the duty to notify provisions with respect to service connection as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center (VAMC) records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any private medical records or other evidence related to his claim.        

The Veteran was provided a VA shoulder and arm examination in August 2012.  The examiner noted her review of the claims file, including the Veteran's service treatment records and VAMC records; performed a clinical examination of the Veteran; and interviewed the Veteran about his medical history and the functional aspects of his disability.  In addition, the examiner provided a written opinion that articulated the reasoning for her medical opinion.  Therefore, the Board finds that the August 2012 examination and opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.

Analysis

In this case, the Veteran contends that he suffers from a right shoulder disability that was incurred during active service when he slipped while climbing a metal beam and caught himself with both arms.  The Veteran states that this accident caused him immediate pain in both shoulders and that he was diagnosed with bilateral shoulder ligament tears when he sought medical treatment.  The Veteran also claims that he dislocated his right shoulder "shortly after discharge," in 1977 or 1978.    

The Veteran's June 1974 enlistment examination listed his upper extremities as normal and the Veteran's associated Report of Medical History stated that he had no prior history of bone or joint deformity or of a painful or trick shoulder.  During the Veteran's periods of active duty, his service treatment records contain no reference to a right shoulder injury or to treatment for his right shoulder, though he sought medical treatment for left shoulder problems in September 1976 and February 1977.  On examination at discharge, in June 1977, the Veteran's upper extremities were deemed normal, though the examiner recommended corrective surgery for the Veteran's left shoulder due to recurrent subluxation.  

In addition to his active duty service, the Veteran served in the Navy Reserve, for which he underwent periodic physical examinations, dating from 1978 to 1998.  In the Report of Medical History from his first such examination, in August 1978, the Veteran stated that he had no prior history of a painful or trick shoulder.  The November 1979 Report of Medical History includes a notation that the Veteran dislocated his right shoulder once, however the date of this injury is not provided.  There are no other references to a right shoulder injury in these medical records.  As recently as June 1998, the Veteran reported no prior history of a painful or trick shoulder.  

VA medical center records from 2003 reflect that the Veteran had orthopedic surgery on his right shoulder in November 2002; he also reported a history of right shoulder dislocation.  In October 2003, the Veteran stated that he had no pain in his right shoulder.  In August 2012, the Veteran described post-service symptoms including recurrent popping of the right shoulder, pain on motion, and limited range of motion/use of his arm.  In March 2015, the Veteran described having a subluxing sensation, snapping, popping, and grinding, as well as night pain and weakness.  

The Veteran was provided a VA examination in August 2012, at which time he was diagnosed with right shoulder status post surgery for repair with moderate degenerative joint disease.  On examination, the Veteran's right shoulder had less range of motion (ROM) than normal, measured at 105 degrees on flexion and 110 degrees on abduction.  After repetitive use testing, the Veteran exhibited functional loss and/or functional impairment of his right shoulder and arm, including less movement than normal and pain on movement.   The examiner also observed guarding of the shoulder.  The Veteran had pain on internal rotation on the Hawkins' impingement test, weakness on external rotation on the infraspinatus strength test, and pain/instability on the crank apprehension and relocation test.  Magnetic resonance imaging (MRI) results indicated degenerative or traumatic arthritis in the right shoulder.  

The VA examiner concluded that the Veteran's right shoulder disability was less likely than not incurred in service or caused by the claimed in-service injury.  The examiner cited the lack of documentation of a right shoulder injury in the service treatment records, despite the Veteran's assertion that he suffered an acute injury to his right shoulder in 1976.  In addition, the examiner referred to the multiple medical examinations after 1976 that assessed the Veteran's upper extremities as normal, as well as the numerous Reports of Medical History, dating from 1978 to 1998, in which the Veteran reported no history of problems with his right shoulder.  The examiner concluded that there was no evidence of continuity of medical care for the Veteran's right shoulder condition from the time of active duty to present.   

The Board finds that the most probative evidence of record is the opinion of the August 2012 VA examiner.  The VA examiner's opinion is competent medical evidence as to the etiology of the Veteran's right shoulder disability.  38 C.F.R. § 3.159(a).  Moreover, the Board finds the examiner's opinion credible, as she interviewed the Veteran in person, considered the Veteran's lay statements, reviewed the claims file, conducted the requisite testing and assessment, and explained the reasoning for her conclusion.  The examiner's opinion is based on sufficient facts, reliable methods, and rational medical analysis, thus the Board gives it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Moreover, while the Veteran is competent to report symptoms of his right shoulder disability and the chronicity of those symptoms, he is not competent to render a complex medical opinion.  See Jandreau, 492 F.3d at 1377; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The specific issue in this case, the etiology of the Veteran's current right shoulder disability, falls outside the realm of common knowledge of a layperson.  Thus, although the Veteran is competent to provide statements that he experienced an acute injury to his right shoulder during service and symptomatology after service, he cannot relate these occurrences to his current diagnosis or to his period of active service.  He has not been shown to have the requisite medical knowledge or training to render such an opinion.

With regard to continuity of symptomatology, the Board acknowledges the Veteran's statements that he suffered a right shoulder injury during service.  Nevertheless, the Veteran is not competent to relate this event to his currently diagnosed status post surgery for repair with degenerative joint disease.  Significantly, although the Veteran reported suffering a right shoulder injury in 1976, and reported a history of a dislocated right shoulder in a November 1979 Report of Medical History, there is no documented medical treatment until November 2002 when he had orthopedic surgery on his right shoulder with a later reported diagnosis of degenerative changes of the right shoulder on VA examination in 2012, many years after the Veteran's separation from service.  The passage of time between the Veteran's discharge and initial objective clinical demonstration is one factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) only apply to the list of disabilities identified under § 3.309(a), which includes arthritis).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no evidence that the Veteran's degenerative joint disease (arthritis) of the right shoulder manifested to a compensable degree within one year of separation from service.  While the Veteran asserts that he had problems with his right shoulder following discharge, including a dislocation in 1977 or 1978, there is no competent evidence that degenerative joint disease of the right shoulder was manifested to a compensable degree within one year of either period of active duty.  Therefore, service connection on a presumptive basis is not warranted.  

As there is no competent and probative evidence providing the required nexus between military service and the Veteran's current right shoulder disability, service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the weight of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  


ORDER

Entitlement to service connection for a right shoulder disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


